FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-3596
                 _____________________________

TR & SNF, INC. d/b/a THE
NURSING CENTER AT UNIVERSITY
VILLAGE,

    Appellant,

    v.

AGENCY FOR HEALTH CARE
ADMINISTRATION,

    Appellee.
                 _____________________________


On appeal from the Agency for Health Care Administration.

                          March 8, 2018


PER CURIAM.

     In this administrative appeal, a nursing home seeks review
of the final order revoking its license for violating section
408.810(8), Florida Statutes (2014), by “not timely provid[ing] the
requested proof” of its financial ability to operate to the Agency
for Health Care Administration. We summarily reject the
nursing home’s argument that the Agency did not have grounds
to request the proof, but we agree with the nursing home that the
Agency did not have the authority to revoke its license solely
because it did not timely provide the requested proof.
      Section 408.810(8) requires the licensee to provide proof of
its financial ability to operate upon request of the Agency, but the
statute does not establish a timeframe within which the proof
must be provided. Thus, while the failure to provide the
requested proof at all would be a violation of the statute that
could justify a license revocation, 1 the mere failure to timely
provide it is not. See Ocampo v. Dep’t of Health, 806 So. 2d 633,
634-35 (Fla. 1st DCA 2002) (explaining that disciplinary statutes
must be strictly construed with any ambiguity interpreted in
favor of the licensee). The fact that an Agency employee sent the
nursing home a letter with a deadline to provide the requested
proof is immaterial because, under the penalty statute applicable
to this case, the license revocation had to be based on a violation
of a statute or a rule. See § 400.121(1)(a), Fla. Stat. (2014)
(authorizing the Agency to revoke a license for a violation of “any
provision of . . . part II of chapter 408, or applicable rules”); see
also State ex rel. Volusia Jai-Alai, Inc. v. Bd. of Bus. Reg., 304 So.
2d 473, 476 (Fla. 1st DCA 1974) (“It has long been held that an
administrative agency’s authority to suspend or revoke licenses is
restricted to the grounds enumerated in the statute.”).

    Accordingly, the final order is REVERSED.

WETHERELL, RAY, and MAKAR, JJ., concur.




    1   At the time the administrative complaint was filed, the
nursing home had not provided the requested proof to the
Agency. However, the nursing home provided the proof about a
month after the complaint was filed, and once it did so, the focus
of the proceeding inexplicably did not shift to determining
whether the proof provided by the nursing home was sufficient to
establish its financial ability to operate. Indeed, although the
record suggests that the Agency found the proof insufficient, the
administrative law judge made no findings on the issue because,
as he stated in the recommended order, “[t]he Agency chose not to
offer testimony . . . about an analysis of the document provided by
[the nursing home].”


                                  2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Philip J. Padovano of Brannock & Humphries, Tampa, and M.
Stephen Turner and John F. Loar of Broad and Cassel,
Tallahassee, for Appellant.

Tracy Cooper George, Chief Appellate Counsel, Tallahassee, for
Appellee.




                              3